ROBERT L. BLAND, Judge.
On April 3, 1943 claimant was a superintendent of a warehouse in Charleston, West Virginia, of the state liquor commission. On that date his' personal automobile was being used in the city of Charleston for business of the commission. He had sent one Clark Neal, a supply manager, out in the car to locate an employee of the commission who was acting in the capacity of guard, but not supposed to report for duty until a subsequent date. He was needed over the weekend. The driver of the automobile stopped the. car on Donnally street, opened the door about 12 inches to look back and the car was then hit by another vehicle, causing damages for which the claim is made. To repair such damages claimant was obliged to pay $22.04. The head of the department concerned concurs in the claim. An assistant attorney general, whose responsibility it is to represent the state in claims asserted against it in this court, approves the claim as one which within the meaning of the court act should be paid.
In view of the concurrence in and approval of the claim as aforesaid an award is made in favor of claimant Grayson D. Thornton for twenty-two dollars and four cents ($22.04).